DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-9, filed September 15, 2021 with respect to Claims 1-2 and 4-5 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejections of Claims 1-2 and 4-5 have been withdrawn. 

Applicant’s arguments, see pages 9-10, filed September 15, 2021 with respect to Claim 3 have been fully considered and are persuasive.  The 35 USC 103 rejection of Claim 3 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance:  While the closest prior art, Maejima, discloses  input units that each comprise a pair of input chucks , an up-down machine for moving the pair of input chucks, a pair of extension chucks, and a transversely moving machine for moving the extension chucks, Maejima fails to teach multiple relay units, wherein: 
a relay unit is provided corresponding to each of the input units;
each relay unit includes a pair of relay chucks that is provided behind the pair of input chucks when each pair of input chucks is moved up to a transfer position; 
a driver that moves each pair of relay chucks between a forward position, at which forward position the pair of relay chucks receives corner portions of a cloth being held by the 
the pair of input chucks moves down to an input position when the cloth is transferred to each corresponding relay unit. 
The secondary reference, JP ‘761, also does not teach a corresponding relay unit for each input unit, wherein each relay unit includes a pair of relay chucks and driver that moves the relay chucks between forward and backward positions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652